DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upflow conduit with a constant cross-sectional area along the length of the conduit (claims 1 and 11; to be discussed further below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new limitations that the upflow conduit has a constant cross-sectional area along the length of the conduit are not considered to be supported by the original application.  There is no written disclosure to support the limitations, no drawings to show a constant cross-section along the length for the elected embodiment (Figs. 17-19)  and, to the contrary, the drawings clearly show the external cross-section to change along the length thereof.  As best understood by the examiner, the limitations are intended to define that the internal flow path of the upflow conduit/wand has a constant cross-sectional area along at least a portion of the length (as supported by Figs. 17-19), and the claims will be treated as such for the sake of the current Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The new limitation that the wand provides a constant diameter flow path to a wand air outlet is unclear, because it does not clarify where the constant diameter flow path starts (i.e. from where to the wand air outlet).  Similar to claims 1 and 11, as best understood by the examiner, the limitations are intended to define that the flow path of the wand has a constant cross-sectional area along at least a portion of the length, ending at the wand outlet (as supported by Figs. 17-19), and the claims will be treated as such for the sake of the current Office Action.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim appears to suggest that the angled outlet of the conduit will cause the air exiting the conduit to exit in a direction at an angle to the first portion.  However, the angled outlet itself, is not understood to cause an angled airflow exit, because an angled outlet alone would still provide an exiting airflow along the longitudinal axis of the conduit, whereas the current invention includes a wall positioned at the distal end of the conduit with the inlet duct for the cyclone extending at an angle to the longitudinal axis of the conduit, which is actually what is understood to cause the angled airflow out of the conduit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-21 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (2017/0303754), as previously applied, and in view of Marsh et al. (2015/0297045) and Arnold (EP 0666051).
Regarding claims 1, 11 and 15, Conrad discloses a reconfigurable surface cleaning apparatus, as set forth in the original claims, comprising:(a) a floor cleaning unit comprising a surface cleaning head (154), an upper section comprising a rigid wand (150) and a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet, the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (paragraph 419), the floor cleaning unit air flow path including an upflow conduit with a constant cross-sectional along at least a portion of the length (as best understood to be supported; see rejection under 35 U.S.C. 112a above) extending to the floor cleaning unit air outlet; and (b) a portable cleaning unit (100) removably mountable to the floor cleaning unit, the portable cleaning unit comprising a portable cleaning unit air flow path extending from a portable cleaning unit dirty air inlet (114) to a portable cleaning unit air outlet (118), the portable cleaning unit air flow path including a cyclone/air treatment member (128) having a cyclone axis of rotation, a suction motor (124) and an upstream portion extending from the portable cleaning unit dirty air inlet to the cyclone, the upstream portion comprising an inlet conduit (146) having an inlet conduit axis that is generally parallel to the cyclone axis of rotation, the cyclone axis of rotation (claim 1) and inlet conduit axis (claim 11) extending generally vertically when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position (Fig. 1) and a downstream portion (254/134/256/125 in Fig. 29) extending from the air treatment member to the hand vacuum cleaner air outlet (in claim 15 only). 
However, Conrad fails to specifically disclose that the upflow conduit is slideably receivable in the inlet conduit or that the upflow conduit terminates at an angled outlet opening (effectively defining the first portion that extends further into the inlet conduit than a second portion, the plane transverse to the conduit axis passing through the first portion and the outlet and the second portion terminating upstream of the first portion whereby the end of the first portion extends coextensively with the wand outlet, as set forth in the amendments to claims 1, 11 and 15, respectively).  
Regarding the upflow/rigid air flow conduit being insertable into the inlet conduit, Conrad appears to show that the upflow conduit is inserted into the inlet conduit (Figs. 37-38) with no corresponding disclosure and Marsh discloses a similar reconfigurable cleaner, also having a upflow conduit that may be connected to an inlet conduit of a portable cleaning unit and discloses a specific latching connection that allows the upflow conduit to be slideably receivable in the inlet conduit whereby the upflow conduit is seated in the inlet conduit as the portable cleaning unit is mounted to the floor cleaning unit and teaches that the connection is particularly advantageous for handheld vacuum cleaners (paragraph 43) due to the secure connection between the upflow duct and cleaner that is easily engaged and disengaged by a user.  Therefore, due to the minimal disclosure of the structure set forth by Conrad for the connection between the upflow duct and inlet conduit, one of ordinary skill would be led to rely on the prior art for the specific structure therein, with Marsh disclosing a nearly identical application and indicating that the connection is particularly advantageous.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the connection disclosed by Marsh between the upflow duct and inlet conduit of Conrad to ensure a known and advantageous connection therebetween, such that the upflow duct will similarly be receivable in the inlet conduit of Conrad, with the connection taught by Marsh also having a constant internal passage cross-section along at least a portion of the length of the upflow duct (as seen in Fig. 2, shown to be constant from the line crossing reference number 62 to the outlet end of the duct).
Further, regarding the angled outlet of the upflow/rigid air flow conduit, Arnold discloses a vacuum hose fitting, disclosed for use with rigid conduits, and teaches that an angled outlet end of a conduit, that is intended to be inserted into a female fitting, is angled (best seen in Figs. 6-7), teaching that the angled terminal end will function as a joining aid for centering, alignment and rotational position correction, as understood by one of ordinary skill in the art to ease insertion due to a smaller leading portion being inserted with the slope then guiding the remainder of the connection into place.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the male terminal end of the upflow duct of Conrad with a similar angled outlet end to be inserted into the female inlet duct, as taught by Arnold, to provide the same advantages of providing a joining aid for centering, alignment and rotational position correction.  Thus, the angled outlet end taught by Arnold, will provide the distal end that to be inserted into the inlet conduit with a first portion of the upflow conduit having a terminal end that is positioned further longitudinally in the flow direction than a terminal end of a second portion of the upflow conduit, wherein the floor cleaning unit air outlet comprises an opening that extends from the terminal end of the second portion to the terminal end of the first portion and a plane that is perpendicular to the conduit axis at a location upstream of the downstream end extending through the first portion and the air outlet, as set forth in the amendments to claims 1, 11 and 15, respectively. 
Regarding claim 6 and 14, Conrad further discloses that the inlet conduit has an outlet end and the outlet end is openable (Figs. 6 and 29; openable by removing the cyclone therefrom).

    PNG
    media_image1.png
    288
    324
    media_image1.png
    Greyscale
Regarding claim 16, Conrad further discloses that the air inlet conduit expands at a downstream portion from the dirty air inlet (A) that appears to provide a cross-section that is at least 25% larger than the upstream portion of the inlet conduit, wherein a rigid wand that is capable of being received in the air inlet conduit would obviously have an even smaller cross-section.  Additionally, the 90° turn that is made by the airflow through the enlarged portion of the inlet conduit provides a cross-section in a plane transverse to the direction of air flow during the turn at approximately 45° (B) that would provide even larger cross-section.  Mathematically the hypotenuse of a isosceles triangle is approximately 1.4 times the sides or 40% greater than the sides, such that the cross-section at the angled portion of the air flow is clearly at least 25% greater than any wand that could fit within the inlet conduit.    
Regarding claim 17, Conrad further discloses that a flow area of the downstream portion (at least at 134) has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large (clearly substantially larger) as the cross sectional area of a flow area of the hand vacuum cleaner dirty air inlet conduit (146).
Regarding claim 18, Conrad further discloses that the hand vacuum cleaner further comprises a handle (110) and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head.
Regarding claim 19, Conrad further discloses that some embodiments may allow for manual control of the suction motor between high and lower power modes (paragraph 646), wherein the manual control would make the cleaner inherently capable of being operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (i.e. kept in the same manually controlled position regardless of floor or above floor mode).
Regarding claim 20, Conrad further discloses that other embodiments provide automatic control of the power mode of the suction motor, including one configuration that provides a greater a lower suction power mode when in the floor cleaning mode to  allow for a greater portion of the battery power to be provided to the brush motor of the floor cleaning head (paragraph 650), such that the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.
Regarding claims 21 and 24, Conrad further discloses that the portable cleaning unit is a hand vacuum cleaner.
Regarding claim 28, the structure disclosed by Conrad, when the upflow duct is provided with an angled outlet, as discussed supra, will cause air exiting the upflow conduit to flow in a direction that is at an angle to the first portion of the upflow conduit when inserted into the inlet conduit due to the configuration of the inlet conduit and passage to the cyclone, in the same manner as the disclosed invention.
Regarding claim 30, when the upflow duct is provided with an angled outlet, as discussed supra, it would further be obvious that the longer (downstream portion) of the duct will need to be at the upper side, to prevent blocking airflow from the inlet conduit into the cyclone inlet, which will position the first portion of the upflow conduit to overly the air outlet of the upflow duct.
Regarding claims 25, 27 and 29, the limitations in each of the claims has been previously addressed as being included in claims 1 (for claims 25 and 29) and 15 (for claim 27).
Regarding claim 26, the angled outlet for the upflow conduit, as discussed supra, will provide the opening extending from a longitudinally inward end of the second portion of the sidewall to the longitudinally inward end of the first portion of the sidewall.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art (considered as a whole) neither anticipates nor renders obvious the upflow duct as claimed with the distal end having a first portion terminal end positioned further in the flow direction than a second portion terminal end such that the terminal end of the first portion abuts a downstream end wall of the inlet conduit of the portable cleaning unit in combination with the rest of the limitations set forth in the independent claim(s).

Response to Arguments
Applicant’s arguments, Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive.  The applicant argues that the teaching of Arnold (newly applied reference, but discussed in AFCP interview as being applicable) would not be applicable as teaching the angled outlet of the upflow duct on the basis that Arnold teaches the angled opening as an inlet and also teaches a discontinuous cross-sectional area of the air flow passage.  However, as applied in the rejections above, the examiner maintains that the advantage of ease of insertion of one conduit into another would be applicable, regardless of which conduit is the inlet or outlet, but is only functional as the conduit that is being inserted into an external outlet.  Additionally, the inlet end of the upflow duct of Conrad may also be provided with a similarly angled inlet, to provide the additional advantage taught by Arnold of cleaning corners.
Further, the arguments relating to the cross-section of the conduit are not found to be persuasive because the function of the stepped configuration of the conduit of Arnold is understood to be an external step to allow for space for the electrical connections, with no specific teaching of a need for a stepped/changing internal cross sectional flow path that would lead one of ordinary skill in the art to alter the internal flow path of Conrad when applying the teachings of Arnold.  To the contrary, one of ordinary skill in the art would understand that it is preferred to have a more consistent air flow path to reduce pressure loss and optimize air flow.  Therefore, after review of the applicant’s arguments, the examiner maintains the above rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Krebs et al. (2017/0071426), Dyson et al. (2009/0282639) and Thorne et al. (2019/0357740) provide reconfigurable cleaning devices having similar structure as the applicant’s claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        23 September 2022